DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 12/04/2020 is acknowledged. Claims 1-20 are canceled and claims 21-41 are new. No restriction is being imposed in this case. Claims 21-41 are under examination. 

Claim Objections
Claims 21-24 and 41 are objected to because of the following informalities. The term “wild-type” is normally hyphenated.  Appropriate correction is required.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e), 120 and 365(c) in the Application Data Sheet (ADS—p. 3) is acknowledged. No foreign priority claims are made. Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patent and applications, the examiner has concluded that the subject matter defined in instant claims 21, 22, 25-27, 29, 30, 32-37 and 41 is supported by the disclosure in 15/103,568 (now US Patent 11,135,269), PCT/US2014/069829 and provisional application serial no. 61/914,671, because the claimed invention is disclosed in said patent and applications. However, there is no explicit, implicit or inherent support for the limitations of wild-type feline or canine MIS (claims 23 and 24); the AAV9 viral vector (claim 28), a constitutively active promoter (claim 31) or the MIS blood concentrations (claims 38-40) in the provisional application. Thus, the priority date of claims 21, 22, 25-27, 29, 30, 32-37 and 41 is 12/11/2013 and of claims 23, 24, 28, 31 and 38-40 is 12/11/2014.  

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 29 and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Donahoe (WO 88/00054—on the IDS filed 08/07/2020) in view of Donahoe et al. (WO 01/19387—on IDS filed 08/07/2020—hereafter the “‘387 document” to avoid confusion). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Donahoe teaches the administration of wild-type Müllerian Inhibiting Substance or MIS to limit oocyte maturation (i.e. reduce folliculogenesis), resulting in contraception in both humans and animals (see p. 5, 2nd-last paragraphs; p. 6, 2nd paragraph; p. 10, penultimate paragraph of the WO document; also claims 1-4). Donahoe also teach that contraception (i.e., keeping the ovary in a quiescent state) may be achieved at effective amounts between 10-7 M to 10-2 M (see last two paragraphs at p. 10 bridging p. 11 of the WO document). Although the document by Donahoe does not explicitly teach “permanent contraception”, it does contemplate extending the effect of MIS by incorporating it into polymeric particles for longer term effect (see paragraphs bridging pages 11-12). 
 The second factor to consider is to ascertain the differences between the prior art and the instant claims. Donahoe does not teach that the MIS is administered in the form of a viral vector comprising regulatory elements operatively linked to a nucleic acid encoding the wild-type MIS, nor does it teach administration to cats or dogs with MIS derived from those species.
	The ‘387 document teaches how to administer MIS in the form of a viral vector comprising regulatory elements operatively linked to a nucleic acid encoding the wild-type MIS (see p. 17, lines 12-17; p. 18, lines 20-30 through p. 19, lines 1-6; p. 26, lines 14-30 through p. 27, lines 1-10). The ‘387 document discloses using an adeno-associated virus (AAV) vector (p. 25, lines 12-30 through p. 26, lines 1-4) and contemplates pharmaceutically acceptable carriers (p. 11, lines 1-14 of the ‘387 document). The ‘387 document teaches various types of injection (intravenous, intramuscular, subcutaneous) as well as “continuous infusion, or by single or multiple boluses”, thus encompassing a “one-time injection” (p. 14, lines 23-25; p. 27, lines 1-4; lines 18-22). The ‘387 document also teaches a CMV promoter (see p. 18, last paragraph), thus encompassing a constitutively active promoter. 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Donahoe by administering MIS in the form of a viral vector comprising regulatory elements operatively linked to a nucleic acid encoding the wild-type MIS, as taught in the ‘387 document because he or she would be choosing from a finite number of identified, predictable solutions for protein therapy, namely either administering the MIS protein directly or a viral vector comprising the nucleic acid that encodes the MIS protein, with a reasonable expectation of success. For instance, the ‘387 document teaches that “[s]tudies have shown that non-replicating DNA sequences can be introduced into cells to provide production of the desired polypeptide for periods of up to six months” (see p. 29, lines 9-11). The person of ordinary skill in the art would have been motivated to undertake gene delivery techniques because it enables the production of the MIS polypeptide in the cells for a sustained period of time, thus achieving “permanent” contraception. This is in contrast to administering the MIS polypeptide, which must be repeated to maintain blood levels and is impractical for sustained contraception. Furthermore, the person of ordinary skill in the art could have reasonably expected success because the ‘387 document contemplates treatment of polycystic ovarian disease comprising administering the viral vector encoding the MIS protein, thus the targeted organ, the ovary, is the same in both of the applied prior art references.  
Although the 	WO document by Donahoe does not explicitly teach administration and treatment of a cat or dog, it does teach administration to humans and animals (see p. 10, last full paragraph). Cats, dogs and humans are mammals and absent evidence to the contrary, administration of MIS to a cat or dog in need of contraception would be obvious to one skilled in the art in view of its administration to a human. When administering a nucleic acid encoding MIS to a cat or dog, it would also be obvious to administer the MIS from the respective species. Furthermore, in evaluating the disclosure of a reference, it is proper to consider not only the specific teachings of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)). Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including un-preferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). 
It would have been obvious to the person of ordinary skill in the art at the of the filing of the invention to modify the method for administration to humans and animals as taught by Donahoe by administering feline or canine MIS to cats or dogs, respectively. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because Donahoe discloses administering MIS to humans for the purpose of contraception and the ‘387 document teaches how to administer MIS in the form of a viral vector comprising regulatory elements operatively linked to a nucleic acid encoding the wild-type MIS. In addition, one would reasonably expect success because cats and dogs are smaller than humans, and the technical hurdles to gene transfer in smaller animals are fewer.
Thus, the claims do not contribute anything non-obvious over the prior art.
 
Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Donahoe and the ‘387 document as applied to claims 21-26, 29 and 31-41 above, and further in view of Zincarelli et al. (Mol Ther. 2008;16(6):1073-80). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The teachings of Donahoe and the ‘387 document and how they meet the limitations of claims 21-26, 29 and 31-41 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Donahoe and the ‘387 document do not explicitly teach using an AAV9 vectors, nor a schematic of the promoter/enhancer structure.
Zincarelli et al. teach an evaluation of the AAV serotypes 1-9 in gene expression in mice. Zincarelli et al. note that using the AAV9 viral vector resulted in “the best viral genome distribution and highest protein levels” (see abstract). Zincarelli et al. also show a schematic of promoter/enhancer structure (p. 1074, Figure 1a). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Donahoe and the ‘387 document by using the AAV9 vector, as taught by Zincarelli et al. because the authors teach that “AAV9-injected animals show the maximum vector expression” (see p. 1075, left column, 1st paragraph). See also Figure 3 at p. 1075 of Zincarelli and colleagues. The person of ordinary skill in the art would have been motivated to use the AAV9 vector because of its high expression sustained over a long period of time, which is practical when delivering MIS for the purpose of contraception. Furthermore, for the same reason, namely good protein expression for an extended period of time, the person of ordinary skill in the art could have reasonably expected success in using the AAV9 viral vector to deliver MIS for the purpose of contraception.
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 11,135,269 in view of the ‘387 document and Zincarelli et al. (both cited above). Both claim sets are drawn to a method of contraception in a cat or dog comprising administering a viral vector comprising a promoter, operatively linked to a nucleic acid encoding the MIS protein, wherein the viral vector is selected from the group consisting of; an adenoviral vector, an AAV vector, a poxvirus vector and a lentiviral vector. The differences between the claim sets are as follows. The claims of the ‘269 patent do not specify a permanent method of contraception nor the concentrations levels achieved by administration of the viral vector encoding MIS; however, they do recite the same gene delivery methods, therefore they must be capable of the same effects. 
 The claims of the ‘269 patent do not recite using wild-type MIS, the type of promoter or the modes of administration. The ‘387 document teaches administering a viral vector comprising regulatory elements operatively linked to a nucleic acid encoding the wild-type MIS (see p. 17, lines 12-17; p. 18, lines 20-30 through p. 19, lines 1-6; p. 26, lines 14-30 through p. 27, lines 1-10). The ‘387 document contemplates pharmaceutically acceptable carriers (p. 11, lines 1-14 of the ‘387 document) and various types of injection (intravenous, intramuscular, subcutaneous) as well as “continuous infusion, or by single or multiple boluses”, thus encompass a “one-time injection” (p. 14, lines 23-25; p. 27, lines 1-4; lines 18-22). The ‘387 document also teaches a CMV promoter (see p. 18, last paragraph), thus encompassing a constitutively active promoter. The person of ordinary skill in the art could have reasonably expected success because the ‘387 document contemplates treatment of polycystic ovarian disease comprising administering the viral vector encoding the MIS protein, thus the targeted organ, the ovary, is the same in both of the applied prior art references.  
Regarding the AAV9 viral vector, Zincarelli et al. teach an evaluation of the AAV serotypes 1-9 in gene expression in mice. Zincarelli et al. note that using the AAV9 viral vector resulted in “the best viral genome distribution and highest protein levels” (see abstract). Zincarelli et al. also show a schematic of promoter/enhancer structure (p. 1074, Figure 1a). It would have been obvious to the person of ordinary skill in the art, upon reading the claims of the ‘269 patent to use the AAV9 vector, because Zincarelli et al. teach that “AAV9-injected animals show the maximum vector expression” (see p. 1075, left column, 1st paragraph). See also Figure 3 at p. 1075 of Zincarelli and colleagues. The person of ordinary skill in the art would have been motivated to use the AAV9 vector because of its high expression sustained over a long period of time, which is practical when delivering MIS for the purpose of contraception. Furthermore, for the same reason, namely good protein expression for an extended period of time, the person of ordinary skill in the art could have reasonably expected success in using the AAV9 viral vector to deliver MIS for the purpose of contraception.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grootegoed (EP1074265—on Applicant IDS filed 08/07/2020) teaches a method of administering Antimüllerian hormone or AMH (i.e., Müllerian Inhibiting Substance or MIS) or a variant thereof to inhibit recruitment of primordial follicles, which could serve as contraception or delay menopause, i.e., increase the functional ovarian reserve in humans (see abstract; paragraph [0016]; [0018]; [0039]; claim 2). Donahoe et al. (20160039898, effectively filed 3/12/2013—on IDS filed 08/07/2020) teach the administration of an MIS variant (LR-MIS) to treat women with ovarian cancer. See Figure 2; paragraph [0033] of the PGPUB by Donahoe and colleagues.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649